DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. US Publication 2015/0112781 in view of Amazon AWS published article “What is caching and how it works” hereinafter known as Amazon-AWS and Steven Testone published article “How to build a one page website” hereinafter known as Testone.

Regarding claims 1, 7 and 13, Clark teaches a computer-implemented system and method for processing of a real-time rebate at transaction authorization comprising:
a memory; and one or more processors coupled to the memory (Clark, at least one processor device and a memory may be used to implement the above described embodiments) [Clark, 0100], the one or more processors configured to perform operations comprising:
receiving, at a reward redemption computing device, an available reward point value associated with a credit account, wherein the available reward point value is determined from an available points account of a payment processing device separate from the reward redemption computing device (Clark, In step 502, a plurality of account data entries ( e.g., the account data entries 208) may be stored in a database ( e.g., the account database 112), wherein each account data entry 208 includes data related to a consumer reward account including at least an account identifier and a reward balance.) [Clark, 0072];
Clark does not explicitly teaches storing available reward points in a local data cache. However, Amazon-AWS teaches that a cache is a high-efficiency data storage layer which stores a subset of data, typically transient in nature, so that future requests for that data are served up faster than is possible by accessing the data’s primary storage location [Amazon-AWS, page 1]. Amazon-AWS further teaches that caches can be applied and leveraged throughout various layers of technology including Operating Systems, Networking Layers, web applications and databases [Amazon-AWS, page 2].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Clark by adopting teachings of Amazon-AWS to improve the payment processing time during a purchase transaction; reduce load on the database.
Clark in view of Amazon-AWS teaches system and method further comprising:
storing the available reward point value in a database (Clark, In step 502, a plurality of account data entries ( e.g., the account data entries 208) may be stored in a database ( e.g., the account database 112), wherein each account data entry 208 includes data related to a consumer reward account including at least an account identifier and a reward balance.) [Clark 0072] as a local data cache of the reward redemption computing device (Amazon-AWS, cache is a high-efficiency data storage layer which stores a subset of data, typically transient in nature, so that future requests for that data are served up faster than is possible by accessing the data’s primary storage location [Amazon-AWS, page 1]. Amazon-AWS further teaches that caches can be applied and leveraged throughout various layers of technology including Operating Systems, Networking Layers, web applications and databases) [Amazon-AWS, page 2];
Clark in view of Amazon-AWS does not explicitly teach generating of a web site. However, Testone teaches that One new trend that is becoming increasingly more popular is creating a simple one page website. If all you need on your website is some very basic information (and maybe a contact form), then a one page website might be the way to go!. Testone further recites By keeping all your content on a single page, it frees you up to spend more time and attention on the all-important details. A one page website can help you focus all of your attention on a single page which can ultimately lead you to have a much nicer looking end product.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Clark in view of Amazon-Aws by adopting teachings of Testone to get the information to customers on a single page so they can make decisions at a much faster pace and more likely they are to follow up with an action.
Clark in view of Amazon and Testone teaches system and method further comprising:
generating, by the reward redemption computing device, a website that facilitates an autopay off or an autopay on setting based on an instruction associated with the credit account (Testone, One new trend that is becoming increasingly more popular is creating a simple one page website. If all you need on your website is some very basic information (and maybe a contact form), then a one page website might be the way to go!, and, by keeping all your content on a single page, it frees you up to spend more time and attention on the all-important details. A one page website can help you focus all of your attention on a single page which can ultimately lead you to have a much nicer looking end product.) [Testone, pages 1, 2];
receiving, through the generated website, an instruction associated with the credit account, wherein the instruction is to turn on autopay for the credit account (Clark, If usage is approved by the consumer 102 in the consumer response, or if usage is approved by default by the consumer 102, or if there is an adequate reward balance for fully funding the payment transaction, then, in step 416, the processing unit 204 may deduct the corresponding reward amount from the reward balance in the identified account data entry 208.) [Clark, 0070];
forwarding the instruction, wherein when the instruction is received at the payment processing device, the instruction facilitates a first autopayment to the available points account and a second autopayment from the available points account (Clark, In step 506, a transaction reward value may be calculated, by a processing device (e.g., the processing unit 204), based on at least the transaction amount and at least one conversion rule. In one embodiment, the at least one conversion rule is associated with at least one of: the merchant 106, the transaction amount, an account level, and a merchant category; In step 508, a reduction amount may be identified, by the processing device 204, wherein the reduction amount is a lesser of the transaction reward value and the reward balance included in a specific account data entry 208 in the database 112 where the included account identifier corresponds to the payment information.) [Clark, 0072-0073];
receiving an updated reward point value based on the first autopayment and the second autopayment (Clark, The third party processor may then determine if the consumer 102 has enough reward balance to complete the redemption. If the consumer has enough reward balance, the third party processor may send a message indicating that points have been deducted, and a statement credit may be given to the consumer. The third party may transmit a rebate request to an issuer of the reward account, a payment network provider, merchant and/or acquirer.) [Clark, 0078]; and
updating the local data cache using the updated reward point value (Clark, In step 510, the reward balance included in the specific account data entry 208 may be updated, in the database 112, based on the identified reduction amount. In step 512, a rebate amount may be calculated, by the processing device 204, based on the transaction reward value and the identified reduction amount, and the at least one conversion rule.) [Clark, 0074].

Regarding claims 2, 8 and 14, Clark in view of Amazon and Testone teaches system and method further comprising:
receiving a request associated with the available reward point value; and automatically generating a balance response when the local data cache is available and includes the available reward point value requested by the request, wherein the balance response is generated using the available reward point value in the local data cache without contacting the payment processing device (Clark, in step 406, the processing unit 204 may determine if there is an adequate reward balance in the account for the full funding of the payment transaction.) [Clark, 0065].

Regarding claims 3, 9 and 15, Clark in view of Amazon and Testone teaches system and method further comprising:
receiving a request associated with the available reward point value, wherein the request is associated with a merchant computing device (Clark, The merchant 106 (e.g., or an acquirer associated with the merchant 106) may submit an authorization request for the payment transaction funded by the reward account to a payment network 108.) [Clark, 0029];
generating a balance response without contacting the payment processing device (Clark, in step 406, the processing unit 204 may determine if there is an adequate reward balance in the account for the full funding of the payment transaction.) [Clark, 0065]; and
automatically transmitting the balance response, wherein when the balance response is received at the merchant computing device, the local data cache facilitates real-time use of the available reward point value from the payment processing device (Clark, If the reward balance is not adequate for full funding of the payment transaction, then, in step 408, the processing unit 204 may determine if there is default approval from the consumer, consumer preferences and/or program preferences associated with the reward account for partial funding of the payment transaction, such as based on data included in the identified account data entry 208.) [Clark, 0066[.

Regarding claims 4, 10 and 16, Clark in view of Amazon and Testone teaches system and method further comprising:
determining whether the local data cache is available and includes the available reward point value (Amazon-AWS, a successful cache results in a high hit rate which means the data was present when fetched. A cache miss occurs when the data fetched was not present in the cache) [Amazon-AWS, pages 2-3].

Regarding claims 5, 11 and 17, Clark in view of Amazon and Testone teaches system and method further comprising:
receiving a points authorization request, the points authorization request requesting a first transaction amount including at least one of a particular monetary value and a transaction number of points, the particular monetary value corresponding to the transaction number of points (Clark, In some instances, the processing server 110 may request permission from the consumer 102 to submit a rebate request for a payment transaction where the reward balance for the account data entry associated with the consumer 102 is less than the transaction reward value.) [Clark, 0034]; and
subtracting, by the reward redemption computing device, a second transaction amount from the updated reward point value, the second transaction amount including at least one of the particular monetary value and the transaction number of points (Clark, The third party processor may then determine if the consumer 102 has enough reward balance to complete the redemption. If the consumer has enough reward balance, the third party processor may send a message indicating that points have been deducted, and a statement credit may be given to the consumer. The third party may transmit a rebate request to an issuer of the reward account, a payment network provider, merchant and/or acquirer.) [Clark, 0078].

Regarding claims 6, 12 and 18, Clark in view of Amazon and Testone teaches system and method further comprising:
receiving a points authorization request for a transaction amount (Clark, The merchant 106 (e.g., or an acquirer associated with the merchant 106) may submit an authorization request for the payment transaction funded by the reward account to a payment network 108.) [Clark, 0029];
subtracting a payment point value associated with the transaction amount from the available reward point value in the local data cache (Clark, The processing server 110 may then update the reward balance in the account data entry associated with the consumer 102 based on the reduction amount.) [Clark, 0032]; and
automatically responding to the points authorization request by sending a points redemption communication after subtracting the payment point value from the local data cache (Clark, The transmitting unit 206 may also be configured to transmit notifications to the consumer 102 and/or the issuer 104 indicating the successful transmitting of the rebate request.) [Clark, 0043].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shah et al. US Publication 2018/0341971 teaches Loyalty Account Management [see Fig. 7A, 7B, 7C and associated disclosure].
WikiHow published article “How to create a website and earn money” which teaches how to create a website.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


August 17, 2022